GLD-284                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-4492
                                       ___________

                              COREY RICHARD HORNE,
                                             Appellant

                                             v.

              DISTRICT ATTORNEY YORK COUNTY; MARY SABOL
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 11-cv-01378)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 13, 2012

         Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                           (Opinion filed: September 28, 2012)

                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Corey Horne, proceeding pro se, appeals from an order of the United States

District Court for the Middle District of Pennsylvania dismissing his civil rights action

brought pursuant to 42 U.S.C. § 1983. Because this appeal does not present a substantial

                                             1
question, we will summarily affirm the District Court’s order. See Third Cir. LAR 27.4;

3d Cir. I.O.P. 10.6.

       Horne is currently incarcerated at the York County Prison (“YCP”) in York,

Pennsylvania. It appears that he had been serving a Maryland sentence for armed

robbery when, in March 2010, he was extradited to Franklin County, Pennsylvania, to

face robbery charges there. In December 2010, he was convicted in the Franklin County

Court of Common Pleas and sentenced to six to fifteen years of imprisonment. Later that

month, he was transferred to York County to face additional robbery charges. The York

County Court of Common Pleas subsequently dismissed those charges, however, on the

ground that the Commonwealth had failed to bring Horne to trial within the period

mandated by the Interstate Agreement on Detainers. The Commonwealth appealed this

ruling, and Horne remained in custody at the YCP.

       In July 2011, while the appeal was pending, 1 Horne commenced this civil rights

action against York County District Attorney Thomas Kearney and YCP Warden Mary

Sabol (the “York County Defendants”), claiming that his prolonged detention at the YCP

had caused him “great stress[,] uncontrolled high blood pressure[,] and depression.” 2

(Compl. at ¶ 3.) Horne further alleged that he has been unable to earn good conduct


       1
          The Commonwealth was ultimately successful on appeal, and Horne proceeded
to trial on the robbery charges. A jury found him guilty on April 11, 2012. As of the
date of this opinion, Horne’s appeal is currently pending in the Superior Court.
       2
          In June 2011, Horne filed a petition pursuant to 28 U.S.C. § 2254 in the District
Court challenging the lawfulness of his continued confinement at the YCP. On August
16, 2011, the District Court dismissed the petition without prejudice to Horne’s right to
re-file it after he had exhausted his claims in state court.
                                             2
credits toward his Maryland sentence while incarcerated at the YCP, and that he was

precluded from appearing at a hearing in Maryland in support of his post-conviction

petition. Horne sought $100,000 in punitive damages and $500 a day “for every day of

caused maximized anxiety and the additional time to be served by the plaintiff on his

Maryland Sentence, total amount to be determined by the court.” (Compl. at 3.)

       The York County Defendants moved to dismiss the complaint, arguing, inter alia,

that they were shielded from suit by the doctrines of prosecutorial and absolute immunity.

A Magistrate Judge determined that the defendants were immune from individual liability

and that the claims against them in their official capacities were barred by the Eleventh

Amendment. The District Court adopted the Magistrate Judge’s Report and

Recommendation, granted the York County Defendants’ motion, and dismissed the

complaint. This appeal followed. 3

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s dismissal order. Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000). Dismissal is proper if a party fails to allege sufficient factual

matter, which if accepted as true, could “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). We may summarily affirm if the appeal presents no

substantial question. See 3d Cir. LAR 27.4; I.O.P. 10.6.



       3
         After filing his notice of appeal, Horne filed a motion for reconsideration and
other related motions in the District Court. The District Court denied these motions by
order entered June 13, 2012. Because Horne has not filed a notice of appeal from that
                                               3
       The District Court properly granted the York County Defendants’ motion to

dismiss. First, the District Court correctly concluded that Horne’s claims against the

York County Defendants in their official capacities are prohibited by the Eleventh

Amendment. See Kimel v. Flordia Bd. of Regents, 528 U.S. 62, 73 (2000); Melo v.

Hafer, 912 F.2d 628, 635 (3d Cir. 1990). The District Court also correctly concluded

that, insofar as all of Horne’s allegations against D.A. Kearney concern actions he took in

his role as an advocate for the Commonwealth, he was entitled to prosecutorial immunity

from Horne’s suit. See Light v. Haws, 472 F.3d 74, 77 (3d Cir. 2007); Imbler v.

Pachtman, 424 U.S. 409, 430 (1976). Similarly, given that Warden Sabol was acting

pursuant to a facially valid court order in retaining custody over Horne, the District Court

correctly concluded that she was also immune from Horne’s suit. See Wolfe v. City of

Pittsburgh, 140 F.3d 236, 240 (3d Cir. 1998).

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm the District Court’s

judgment.




order, we do not have jurisdiction to review it. See Fed. R. App. P. 4(a)(4)(B)(ii).
                                             4